t c summary opinion united_states tax_court bridgett jeanette bell petitioner v commissioner of internal revenue respondent docket no 13948-11s filed date bridgett jeanette bell pro_se james h brunson iii and david delduco for respondent summary opinion marvel judge this case was heard pursuant to the provisions of section of the internal_revenue_code in effect when the petition was filed pursuant 1unless otherwise indicated all section references are to the internal_revenue_code as amended and in effect for the year in issue and all rule references are to continued to sec_7463 the decision to be entered is not reviewable by any other court and this opinion shall not be treated as precedent for any other case in a notice_of_deficiency dated date respondent determined a deficiency in petitioner’s federal_income_tax of dollar_figure and an accuracy- related penalty under sec_6662 of dollar_figure the issues for decision are whether petitioner is entitled to the noncash charitable_contribution_deduction she claimed on her schedule a itemized_deductions and whether petitioner is liable for the accuracy-related_penalty background some of the facts have been stipulated and are so found the stipulation of facts is incorporated herein by this reference petitioner resided in georgia when she filed her petition petitioner’s background petitioner holds both a bachelor’s degree in business management and a master’s degree in management she is a licensed certified_public_accountant c p a for the past years she has taught college-level business and accounting classes during she taught accounting and business courses at atlanta continued the tax_court rules_of_practice and procedure some monetary amounts have been rounded to the nearest dollar metropolitan college and also taught some classes at the university of phoenix and western international university although petitioner resided in georgia during the year in issue she also owned property in houston texas houston property her brother robert bell rented the houston property from her during petitioner’s mother jennie bell also resided in the houston area during holistic opportunities for mental empowerment in petitioner and others established and caused to be incorporated holistic opportunities for mental empowerment home home provided adult basic literacy classes in texas at all relevant times home qualified as an organization described in sec_501 and was listed as an organization eligible to receive tax-deductible charitable_contributions in internal_revenue_service irs publication cumulative list of organizations described in sec_170 of the internal_revenue_code_of_1986 home did not file a form_990 return of organization exempt from income_tax for in the irs revoked home’s federal tax-exempt status for failure_to_file a form_990 for three consecutive years during petitioner served as the president of home and as president of home’s board_of directors home’s board_of directors comprised petitioner terence freeman poat givens byron riley and tiffany taylor petitioner attended several home board meetings during home operated its literacy program at the facilities of good shepherd church good shepherd in houston texas home had no paid employees and relied on volunteers to teach the classes both petitioner and mr bell taught literacy classes at good shepherd petitioner’s tax reporting and the notice_of_deficiency petitioner untimely filed a form_1040 u s individual_income_tax_return for which she signed on date on her form_1040 petitioner reported that she had adjusted_gross_income of dollar_figure and taxable_income of dollar_figure she attached a schedule a on which she claimed a deduction for charitable_contributions totaling dollar_figure on an attached form_8283 noncash charitable_contributions she reported noncash charitable_contributions to home of land2 and building materials valued at dollar_figure and dollar_figure respectively petitioner signed part iv donee acknowledgment on behalf of home in her capacity as its president the acknowledgment is dated date 2on the form_8283 petitioner reported that she acquired the land in date and contributed the land to home on date respondent subsequently mailed to petitioner the notice_of_deficiency in which respondent disallowed the entire amount of petitioner’s claimed noncash charitable_contribution_deduction petitioner’s alleged noncash contributions to home in in date petitioner purchased several properties in liberty texas liberty properties all but one of the properties were unimproved a mobile home was on one of the properties at some point petitioner prepared several warranty deeds conveying the properties and the mobile home to home the deeds are dated date all of the deeds bear petitioner’s signature and contain a statement that they were s igned sealed and delivered in the presence of petitioner all of the deeds bear notarizations dated date reflecting that petitioner appeared on that date and acknowledged executing the deeds petitioner alleges that she delivered the executed deeds to home in and she introduced unsigned and undated board meeting minutes that purport to confirm delivery of the deeds to home in during petitioner paid various expenses purportedly on behalf of home including expenses that she claimed were for hosting board meetings luncheons and other celebrations for both board members and volunteers some of the expenses were for travel between various locations in and around houston texas atlanta georgia and houston texas and atlanta georgia and new orleans louisiana petitioner classified all of these purported expenses as building materials on her return and deducted them as noncash charitable_contributions at trial petitioner introduced copies of various deeds receipts and invoices and two summary logs which she prepared sometime after the examination of her return began and a travel log in an effort to substantiate the noncash charitable_contribution_deduction she claimed except as noted herein petitioner has not sustained her burden of proving that the documentation she introduced into evidence is credible and she has not convinced us that her alleged noncash contributions were made or if made were paid primarily for charitable purposes i burden_of_proof discussion in general the commissioner’s determination_of_a_deficiency is presumed correct and the taxpayer bears the burden of proving otherwise rule a 290_us_111 the burden_of_proof however may shift to the commissioner under sec_7491 if certain requirements are met 3petitioner claimed that she prepared the travel log during respondent’s examination using excel spreadsheets that she had prepared during see sec_7491 and see also 116_tc_438 petitioner does not contend that sec_7491 applies and the record does not establish that she satisfied the sec_7491 requirements accordingly petitioner bears the burden of proving that respondent’s determinations are erroneous ii charitable_contribution_deduction a in general_deductions are a matter of legislative grace and a taxpayer ordinarily must prove that she is entitled to a claimed deduction 503_us_79 a taxpayer is required to maintain records to substantiate claimed deductions and to establish her correct_tax liability higbee v commissioner t c pincite see also sec_6001 the taxpayer must produce those records upon the request of the secretary sec_7602 see also sec_1 e income_tax regs substantiation is generally adequate if it establishes the amount and purpose of the claimed deduction higbee v commissioner t c pincite see also 65_tc_87 aff’d per curiam 540_f2d_821 5th cir ordinarily a taxpayer may deduct charitable_contributions made during the taxable_year sec_170 charitable_contributions however may be deducted only to the extent that the aggregate of such contributions does not exceed percent of the taxpayer’s contribution_base for the taxable_year sec_170 a charitable_contribution_deduction is allowed only if verified under regulations promulgated by the secretary sec_170 a taxpayer who deducts charitable_contributions must maintain adequate documentation to substantiate them see sec_1_170a-13 income_tax regs b petitioner’s alleged noncash charitable_contributions on her return petitioner deducted noncash charitable_contributions to home of land and building materials valued at dollar_figure and dollar_figure respectively petitioner signed the attached form_8283 in her capacity as president of home acknowledging her contribution of land valued at dollar_figure and building materials valued at dollar_figure 4petitioner also introduced a written acknowledgment she prepared dated date certifying that in she contributed to home land valued at dollar_figure building materials valued at dollar_figure and travel meals and entertainment_expenses valued at dollar_figure although the acknowledgment contains a statement below petitioner’s signature as donor that home accepts the services property indicated above the statement is not signed on behalf of home in addition to various deeds invoices and receipts petitioner introduced two itemized logs purporting to show her noncash charitable_contributions for including the date of each contribution the amount of the contribution and the purpose of the contribution the logs were not prepared or maintained contemporaneously rather petitioner created the logs ostensibly to summarize the documentation she maintained to substantiate her contributions on the logs petitioner identified certain items as building materials or property expenses both logs purport to show that she purchased building materials and paid property expenses of dollar_figure including a dollar_figure payment to a subcontractor for work at a property in cleveland texas cleveland property a dollar_figure payment to an architect 5on date this court issued an opinion with respect to petitioner’s taxable_year bell v commissioner t c summary opinion pursuant to fed r evid we take judicial_notice of this court’s opinion in bell this court found that petitioner acquired the cleveland property in id petitioner contended that she donated the cleveland property to home during and was entitled to a charitable_contribution_deduction with respect to the cleveland property for id this court found that petitioner was not entitled to a charitable_contribution_deduction with respect to the cleveland property because she failed to introduce sufficient evidence to show that she transferred the property to home during id in particular the court noted that petitioner listed her mother as the owner of the cleveland property on multiple documents prepared months after the purported delivery of the cleveland property while we do not rely on the findings in bell to support our holding in this opinion the court’s findings in bell raise significant questions regarding whether home owned the cleveland property and used the cleveland property in pursuit of its charitable mission during the year at issue in the absence of testimony or other evidence to support a finding continued dollar_figure for property taxes and dollar_figure for the contribution of various physical building materials the logs also purport to show that petitioner paid for airline tickets airport parking gas and rental cars totaling dollar_figure and for meal and entertainment_expenses including expenses attributable to board meetings and various celebrations for volunteers and students totaling dollar_figure petitioner also claims that she made additional contributions to home as follows books and a cassette tape valued at dollar_figure and dollar_figure respectively a dollar_figure payment she purportedly made on behalf of home for rental of a post office box and a dollar_figure fee she paid to attend a conference on behalf of home petitioner’s claimed noncash charitable_contribution_deduction consisted of both contributions of property and various cash payments that she assert sec_5 continued that home owned the cleveland property and planned to use the refurbished cleveland property for charitable purposes we cannot find that the subcontractor payment described infra pp the architect payment described infra pp or the property taxes described infra pp were directly connected with and solely attributable to petitioner’s rendition of services to home see 136_tc_515 were unreimbursed volunteer expenses because the recordkeeping requirements for the contribution of property differ from the recordkeeping requirements for unreimbursed volunteer expenses see 136_tc_515 we first will address whether petitioner satisfied the recordkeeping requirements with respect to her reported property contributions as follows dollar_figure for the liberty properties and dollar_figure for various building materials we then will address whether petitioner satisfied the recordkeeping requirements with respect to her reported unreimbursed volunteer expenses as follows dollar_figure for the subcontractor payment dollar_figure for the architect payment dollar_figure for her payment of property taxes dollar_figure for travel_expenses dollar_figure for meal and entertainment_expenses dollar_figure for rental of the post office box dollar_figure for the conference fee and dollar_figure and dollar_figure for the purchase of books and the cassette tape respectively 6petitioner’s itemized logs also show a number of purported noncash charitable_contributions to youth under construction yuc both logs show that petitioner made noncash contributions of dollar_figure to yuc consisting solely of unreimbursed expenditures petitioner did not report any noncash contributions to yuc on her form_8283 for it is unclear whether she included these contributions to yuc in her calculation of noncash contributions to home in preparing her return regardless she has introduced no evidence to show that yuc was a charitable_organization accordingly petitioner is not entitled to a deduction for noncash contributions to yuc contributions of real_estate and building materials for any charitable_contribution of dollar_figure or more the taxpayer must obtain a contemporaneous written acknowledgment from the donee sec_170 sec_170 provides that the contemporaneous written acknowledgment must include the following b content of acknowledgment --an acknowledgment meets the requirements of this subparagraph if it includes the following information i the amount of cash and a description but not value of any property other than cash contributed ii whether the donee organization provided any goods or services in consideration in whole or in part for any property described in clause i iii a description and good_faith estimate of the value of any goods or services referred to in clause ii or if such goods or services consist solely of intangible religious benefits a statement to that effect sec_170 provides that a written acknowledgment is contemporaneous when the taxpayer obtains it on or before the earlier of the date the taxpayer files a return for the year of contribution or the due_date including extensions for filing that return the only written acknowledgment from home that petitioner introduced to satisfy the sec_170 requirement was the acknowledgment on the form_8283 attached to her return petitioner signed part iv of the form_8283 titled donee acknowledgment as president of home the only contributions identified on the form_8283 to which the acknowledgment relates are land purchased in date at a cost of dollar_figure and building materials with an appraised fair_market_value equal to petitioner’s alleged cost of dollar_figure in addition to the written acknowledgment requirement the regulations establish a three-tier recordkeeping system for contributions of property other than money for a noncash contribution of dollar_figure or less the taxpayer must substantiate the contribution with a receipt from the donee indicating the donee’s name the date and location of the contribution and a description of the property in detail reasonably sufficient under the circumstances sec_1_170a-13 income_tax regs if the taxpayer makes a charitable_contribution of property other than money and claims a deduction in excess of dollar_figure the taxpayer must maintain written records showing the manner of acquisition of the item the approximate date_of_acquisition and the cost or adjusted_basis of the property sec_1_170a-13 income_tax regs see also lattin v commissioner tcmemo_1995_233 lastly if the noncash contribution deduction exceeds dollar_figure the taxpayer must obtain a qualified_appraisal for the contributed_property attach a fully completed appraisal_summary ie a form to the tax_return on which the deduction is claimed and maintain records pertaining to the claimed deduction in accordance with sec_1_170a-13 income_tax regs see sec_1_170a-13 income_tax regs a liberty properties in addition to the other requirements related to noncash charitable_contributions a donor claiming to have made a gift of property must establish that legal_title to the gift has been irrevocably transferred from the donor to the donee see 77_tc_9 31_bta_899 aff’d 82_f2d_561 5th cir if the gift is an interest_in_real_property the transfer of legal_title generally is evidenced by a deed or the equivalent of a deed if the gift is made between related parties then the transaction warrants close scrutiny see 371_f3d_257 5th cir 124_tc_95 whether a taxpayer owns an interest in or exercises a right with respect to property is determined under state law see 363_us_509 accordingly texas law controls whether petitioner transferred title of the liberty properties to home in see 472_us_713 under texas law conveyance by deed requires delivery of the deed see tex prop code ann sec_5 west noell v crow-billingsley air park ltd p’ship s w 3d tex app a grantor effectively delivers a deed if she places the deed within the control of the grantee with the intention that the instrument become operative as a conveyance noell s w 3d pincite whether a deed was delivered is controlled by the intent of the grantor and is determined by examining all the facts and circumstances preceding attending and following the execution of the instrument id if a grantor delivers a deed the deed is binding even if neither party records it see tex prop code ann sec b west without evidence to the contrary the law presumes a grantor delivers a deed on the date of execution and acknowledgment burgess v easley s w 2d tex app respondent contends that petitioner has failed to establish that she conveyed legal_title of the liberty properties to home during respondent also contends that petitioner has failed to produce a contemporaneous written acknowledgment with respect to the liberty properties the record contains a copy of a receipt from the liberty county sheriff’s department showing that petitioner purchased several properties for dollar_figure the record also contains copies of warranty deeds one for each of the properties petitioner purportedly donated to home signed by petitioner and dated date however the deeds were not notarized until and the notarizations reflect that petitioner appeared in and acknowledged in the notary’s presence that she signed the deeds although petitioner testified that she signed the deeds in her testimony appears to conflict with the notarizations more importantly the notarizations confirm that the deeds were still in petitioner’s possession in because petitioner was on both sides of the alleged contribution transactions in order for us to find that she actually delivered the deeds to home in she must show by a preponderance of credible_evidence that she released physical possession custody and control_over the deeds and actually gave the deeds to home in absent that proof there was nothing to prevent petitioner from destroying the deeds and reasserting her ownership over the properties if and when her self-interest dictated she do so 7the date on the receipt from the liberty county sheriff’s department is illegible the timing of the notarizations is troublesome given that home’s tax-exempt status was revoked in the lack of any independent third-party verification of the actual delivery of the deeds to home is also troublesome given that petitioner executed all the relevant documentation with respect to the purported gift of the properties to home as both the donor and the authorized representative of home under such circumstances at a minimum adequate and credible substantiation of a charitable_contribution of property would seem to require verification of the contribution by an independent third party or at least by someone other than the donor who could testify that home actually received the deeds and accepted the contributions although petitioner offered minutes of a board meeting purportedly held on date as evidence that home acknowledged and accepted her contribution of the liberty properties the minutes apparently were prepared by her are not signed or dated and do not contain any information as to when they were prepared we do not find this documentation credible in the absence of verification from a third party acting on behalf of home who can confirm personally that someone other than petitioner accepted delivery of the deeds on behalf of home while this conclusion may seem harsh it becomes less so when we consider the other evidence in the record petitioner a c p a and a professor of accounting failed to timely file her return as president of home petitioner failed to ensure that home timely filed forms for multiple years including petitioner asks us to believe that she would take the time to arrange for the preparation of and or prepare the deeds and board meeting minutes to document her charitable_contributions while during the same timeframe she failed to file her federal_income_tax return and the form_990 on behalf of home we simply cannot do so given the complete lack of any verification of the contributions by a third party see 87_tc_74 the court is not required to accept unverified testimony because petitioner has failed to convince us that she actually delivered the deeds conveying the liberty properties to home in we sustain respondent’s determination disallowing the charitable_contribution_deduction she claimed with respect to the liberty properties on her return b building materials on her return petitioner claimed a noncash charitable_contribution_deduction for building materials of dollar_figure petitioner’s records however reveal that petitioner included in this dollar_figure amount a variety of expenditures_for items that were not building materials petitioner nevertheless claims that she paid for and contributed a variety of items in for the benefit of home and that those items are deductible as charitable_contributions we start with petitioner’s claim regarding her contribution of building materials the evidence shows purchases of building materials of dollar_figure during so we evaluate whether petitioner has substantiated that she purchased the materials and she contributed the materials to home in because her contribution of building materials exceeds dollar_figure but does not exceed dollar_figure petitioner must introduce a contemporaneous written acknowledgment from home as well as written records showing the manner of acquisition the approximate date_of_acquisition and the cost or adjusted_basis of the building materials see sec_1_170a-13 income_tax regs see also lattin v commissioner tcmemo_1995_233 sec_1_170a-13 income_tax regs to substantiate her reported contributions petitioner introduced the following check registry receipts dated date showing payments of dollar_figure and dollar_figure respectively to montalbano lumber co inc montalbano lumber a check registry receipt dated date showing a payment of dollar_figure to montalbano lumber invoices from montalbano lumber dated date for dollar_figure and dollar_figure an incomplete invoice from montalbano lumber dated date an invoice from montalbano lumber dated date for dollar_figure receipts from lowe’s dated january and for dollar_figure and dollar_figure respectively a receipt from mccoy’s dated date for dollar_figure a receipt from home depot dated date for dollar_figure an illegible receipt from home depot purportedly for a purchase of dollar_figure along with a copy of petitioner’s washington mutual account statement showing a purchase of dollar_figure at home depot on date and a receipt from a lumberyard dated date for dollar_figure none of the invoices from montalbano lumber include any information regarding the identity of the purchaser although the invoices are marked paid with 8the relevant invoice from montalbano lumber shows a handwritten total of dollar_figure a second page attached to this invoice shows that one item was returned eliminating dollar_figure from the total purchase_price respect to the invoices for dollar_figure and dollar_figure and the incomplete invoice petitioner introduced no evidence to show that she actually purchased the materials or that she made the purchases using her personal funds rather than home’s funds the lumberyard receipt does not show the name of the purchaser the delivery address or any other identifying information furthermore petitioner purchased most of the building materials in date before her purchase and donation of the liberty properties while petitioner testified that in addition to donating building materials for the development of the liberty properties she also donated building materials for construction work with respect to another home property she did not testify regarding the location or ownership of the other_property or the nature and purpose of the improvements with respect to the building materials petitioner purchased after her alleged contribution of the liberty properties we have found that she has not established that she contributed the properties to home during and we reach the same 9petitioner’s records show that she had unreimbursed expenditures with respect to the cleveland property purportedly owned by home we note that some of the montalbano lumber invoices appear to relate to the cleveland property as we discussed supra note petitioner has failed to show that home owned the cleveland property or that her expenses with respect to the cleveland property were directly connected with the performance of charitable work conclusion with respect to the building materials allegedly purchased for those properties petitioner introduced no documents prepared by third parties acknowledging her contributions and she called no witnesses to corroborate her testimony accordingly we find that petitioner failed to introduce credible and adequate written records to substantiate her contributions of the building materials to home during and consequently we conclude that she is not entitled to the deduction she claimed with respect to the building materials unreimbursed volunteer expenses no deduction is allowed under sec_170 for a contribution of services however unreimbursed expenditures made incident to the rendition of services to an organization contributions to which are deductible may constitute a deductible contribution sec_1_170a-1 income_tax regs to be deductible unreimbursed expenses must be directly connected with and solely attributable to the rendition of services to a charitable_organization van dusen v commissioner t c pincite 54_tc_722 in applying this standard courts have considered whether the charitable work caused or necessitated the taxpayer’s expenses van dusen v commissioner t c pincite contributions through the payment of unreimbursed volunteer expenses of less than dollar_figure are subject_to the requirements for contributions of money set forth in sec_1_170a-13 income_tax regs sec_1_170a-13 income_tax regs requires the taxpayer to maintain a canceled check or a receipt from the donee organization in the absence of a canceled check or a receipt from the donee organization the taxpayer must maintain other reliable written records showing the name of the payee the date of the payment and the amount of the payment van dusen v commissioner t c pincite see also sec_1_170a-13 income_tax regs to claim a charitable_contribution_deduction of dollar_figure or more the taxpayer must substantiate the contribution with a contemporaneous written acknowledgment from the donee organization sec_170 sec_1_170a-13 and income_tax regs see supra pp a taxpayer who incurs unreimbursed expenses incident to the rendition of services is deemed to have obtained such acknowledgment if the taxpayer has adequate_records to substantiate the amount of the expenditures and obtains by a prescribed date a statement prepared by the donee organization containing specified information see sec_1_170a-13 income_tax regs see also van dusen v commissioner t c pincite contributions of less than dollar_figure to the same donee are not subject_to these additional requirements even if the aggregate donations to the donee exceed dollar_figure within the same taxable_year see van dusen v commissioner t c pincite n sec_1_170a-13 income_tax regs a subcontractor payment petitioner claims that she paid for a subcontractor to perform work at the cleveland property to substantiate the claimed contribution petitioner introduced a copy of her chase account statement for february through date the statement shows that on date petitioner wrote a cash advance check for dollar_figure the statement includes a notation by petitioner indicating that the dollar_figure check was a cash advance to pay thompson foundation repair on behalf of home she also introduced a copy of an invoice from thompson foundation repair dated date the invoice shows that petitioner paid dollar_figure for work to be performed at the cleveland property petitioner did not introduce any credible_evidence that home owned the cleveland property in without that proof there is no foundation for a finding that petitioner’s payment to the subcontractor with respect to the cleveland property purportedly for home’s exclusive use and benefit was for charitable purposes petitioner introduced no other evidence to show the ownership of the cleveland property or to show that home was using the property for charitable purposes during she introduced no credible_evidence to show how the subcontractor’s repairs would further home’s mission of providing adult literacy classes the only acknowledgment by home of any contribution by petitioner in the record identified only a contribution of the properties and the building and not any payments to a subcontractor or for other expenses without such evidence we cannot find that the subcontractor expenses were directly connected with and solely attributable to petitioner’s rendition of services to home or that home acknowledged the contribution see van dusen v commissioner t c pincite accordingly petitioner is not entitled to a charitable_contribution_deduction of dollar_figure for the subcontractor payment see supra note b architect payment in her itemized logs petitioner represented that she made a cash payment to an architect for work on a building owned by home petitioner introduced a copy of her washington mutual account statement for august through date the statement shows that on date petitioner withdrew cash of dollar_figure from a bank in cleveland texas the statement includes a notation by petitioner indicating that dollar_figure in cash was a payment to an architect petitioner did not introduce a receipt invoice or acknowledgment from the architect showing that she paid dollar_figure on behalf of home she did not testify regarding the payment or the payee petitioner has failed to introduce records to substantiate the identity of the payee accordingly petitioner is not entitled to a charitable_contribution_deduction of dollar_figure for the purported architect paymentdollar_figure see van dusen v commissioner t c pincite c property taxes in her itemized logs petitioner also represented that she paid property taxes of dollar_figure with respect to the cleveland property petitioner introduced a copy of a check receipt showing payment of dollar_figure to liberty county the check receipt bears a date of date petitioner testified that she paid property taxes with respect to the liberty properties using funds in her personal checking account she did not testify regarding the payment of property taxes with respect to the cleveland property 10furthermore the record shows that the payment likely related to the cleveland property as stated supra p and note petitioner failed to introduce sufficient evidence to show that expenditures related to the cleveland property were directly connected with and solely attributable to her rendition of services to home accordingly even if we found that petitioner introduced sufficient evidence to substantiate the reported payment she would not be entitled to deduct this amount pursuant to rule of the federal rules of evidence we take judicial_notice of the fact that the cleveland property and the liberty properties are in liberty county texas the record shows that petitioner paid the property taxes with respect to the cleveland property however as stated supra p and note petitioner failed to introduce any credible_evidence to show that home owned the cleveland property or that the expenditures related to the cleveland property were directly connected with and solely attributable to her rendition of services to home accordingly petitioner is not entitled to a charitable_contribution_deduction of dollar_figure for the payment of property taxes d travel_expenses a taxpayer may deduct out-of-pocket transportation_expenses necessarily incurred in performing donated services sec_1_170a-1 income_tax regs however sec_170 provides that no deduction is allowed for traveling expenses including amounts expended for meals_and_lodging while away from home whether paid directly or by reimbursement unless there is no significant_element_of_personal_pleasure_recreation_or_vacation in such travel as this court has stated t ravel expenditures which include a substantial direct personal benefit are not deductible tafralian v commissioner tcmemo_1991_33 see also 681_f2d_678 9th cir holding that when a contribution benefits both the taxpayer and the charitable_organization the taxpayer’s primary purpose controls aff’g t c memo 1980-dollar_figure petitioner traveled to houston multiple times during although she testified that she deducted only the travel expenditures related to trips to houston during which she was representing home the entire time we do not find this self- serving testimony credible given the frequency and timing of the trips the fact that petitioner’s immediate_family lived in the houston area and the complete lack of testimony by any third party on behalf of home an examination of petitioner’s evidence supports our conclusion to substantiate her claimed travel expenditures petitioner introduced her itemized logs 11relevant legislative_history supports our conclusion that the key inquiry is focused on the extent and duration of the taxpayer’s charitable activities during the trip in determining whether travel away from home involves a significant_element_of_personal_pleasure_recreation_or_vacation the fact that a taxpayer enjoys providing services to the charitable_organization will not lead to denial of the deduction a taxpayer who only has nominal duties relating to the performance of services for the charity or who for significant portions of the trip is not required to render services is not allowed any charitable deduction for travel costs h_r rept no pincite 1986_3_cb_1 various receipts and a travel itinerary for the logs purport to show that she incurred travel_expenses totaling dollar_figure petitioner also introduced various receipts as follows receipts for parking at the atlanta airport for dollar_figure dollar_figure dollar_figure and dollar_figure the dates on the receipts are illegible a receipt for parking at the atlanta airport dated date for dollar_figure a receipt for parking at the atlanta airport from june through for dollar_figure a receipt for parking at the birmingham international airport from july through date for dollar_figure a receipt for gas purchased at the houston airport for dollar_figure the date is illegible receipts for gas purchased in cleveland on date in the amounts of dollar_figure and dollar_figure 12according to petitioner’s itemized logs the receipts relate to the following dates date for dollar_figure date for dollar_figure date for dollar_figure and date for dollar_figure 13according to petitioner’s itemized logs she incurred this expense on date receipts showing that petitioner rented a car at the houston airport as follows for march through for dollar_figure for may through for dollar_figure for july through date for dollar_figure for october through for dollar_figure for november through for dollar_figure and for december through for dollar_figure a confirmation for a flight on date from houston to atlanta to new orleans for dollar_figure and confirmations for round-trip flights between atlanta and houston as follows for april through for dollar_figure for may through for dollar_figure for september through date for dollar_figure for october through for dollar_figure and for november through for dollar_figure petitioner also introduced two illegible receipts that purport to relate to her travel expensesdollar_figure 14petitioner introduced a receipt that appears to show her rental of a car from enterprise houston the date and amount on the receipt are illegible according to petitioner’s itemized logs this receipt relates to a dollar_figure expense for overnight travel that she incurred on date the second receipt appears to show that petitioner paid for parking at the atlanta airport but the date and amount on the receipt are illegible according to petitioner’s itemized logs this receipt relates to a continued the record also contains a copy of a travel log purporting to show petitioner’s activities with respect to home during according to the travel log petitioner was in houston performing home related duties during the following periods january through march through march through april through may through june through june through date july through date september through september through date october through november through november through and december through and december through there are several problems with petitioner’s travel log and activity log first the travel log does not bear a date showing when petitioner created the log but bears only a facsimile date of date petitioner testified that she prepared some documents during the pendency of her audit while petitioner testified that she prepared the travel log from an excel spreadsheet she maintained in she did not introduce any credible_evidence to support such a finding we infer that the continued dollar_figure expense for overnight travel she incurred on date travel log is not a contemporaneous recordation of petitioner’s activities with respect to homedollar_figure second petitioner included in her home-related activities some activities that appear to be personal or recreational for instance petitioner included time spent at worship services at good shepherd in most instances the worship services were the only allegedly home-related activity petitioner participated in that day additionally petitioner’s activity log shows that she spent hours reviewing magazines and books for decorating ideas third while it is credible that petitioner participated in home activities during some or all of her trips to houston we do not find her logs to be credible for instance petitioner’s activity log shows that on march and she spent seven hours and six hours respectively meeting with volunteers to discuss the literacy program and potential improvements but the log does not disclose the names of the persons with whom she met during home operated only one literacy program and it appears that the number of volunteers involved in the program was quite small we are simply not convinced absent corroboration that sec_1_170a-13 income_tax regs provides that the taxpayer must establish that the written records produced are reliable sec_1_170a-13 income_tax regs provides that t he contemporaneous nature of the writing evidencing the contribution is one factor to consider in evaluating the reliability of written records petitioner devoted hours over a two-day period to a discussion of the literacy program furthermore while petitioner testified that she deducted only those expenses related to trips during which she was representing home in a substantial capacity her receipts and itemized logs do not support that testimony for instance petitioner deducted the cost of renting a car for her trip to houston from march through she also deducted the cost of parking at the atlanta airport petitioner did not deduct the cost of her flight to houston and her itemized logs show that she incurred the parking fees on date petitioner deducted gas she purchased on date however her flight confirmations show that she did not arrive in houston until date additionally petitioner deducted gas purchased in cleveland on date but she did not deduct the cost of renting a car for that trip she deducted the cost of parking at the atlanta airport from july through date as well as the cost of her car rental for that period but she did not deduct the cost of her flight to houston she also deducted the entire cost of her flight on date from houston to atlanta to new orleans it does not appear that petitioner deducted travel expenditures on the basis of whether she acted primarily for home during the trip as she testified rather it appears from this batch of rather garbled and inconsistent receipts that petitioner deducted all travel expenditures_for which she maintained receipts regardless of how much time she spent on home activities while we believe that petitioner performed some services for home during her travels to houston she failed to prove that her travel expenditures were necessarily incurred as part of travels during which she engaged predominantly in home-related activities see sec_1_170a-1 income_tax regs most importantly petitioner has failed to show there was no significant_element_of_personal_pleasure_recreation_or_vacation in her travels to houston petitioner owned property in houston during petitioner’s mother and brother both resided in houston during petitioner testified that some of her family lived in cleveland where she frequently traveled and she deducted the cost of travel to houston over multiple holidays including thanksgiving and christmas claiming the trips were attributable solely to home because petitioner has failed to convince us that the travel_expenses she reported were exclusively or even primarily attributable to her home activities we sustain respondent’s determination disallowing her charitable_contribution_deduction attributable to travel_expenses e meal and entertainment_expenses a taxpayer may deduct unreimbursed meal and entertainment_expenses incident to the taxpayer’s rendition of services to a charitable organizationdollar_figure see louis v commissioner tcmemo_1966_204 sec_1_170a-1 income_tax regs petitioner testified that she conducted board meetings and sponsored luncheons and celebrations for the literacy program volunteers but she failed to provide the names of those she hosted petitioner also asserts that she paid for various items such as candy and other types of refreshments for home’s benefit to substantiate the expenditures petitioner claims she made on behalf of home petitioner introduced receipts as follows receipts from the olive garden as follows date for dollar_figure date for dollar_figure date for dollar_figure date for dollar_figure date for dollar_figure date for dollar_figure and date for dollar_figure 16a taxpayer may deduct amounts expended for meals_and_lodging incurred while traveling away from home in the performance of services for a charitable_organization see sec_1_170a-1 income_tax regs see also sec_170 because we find that petitioner may not claim her travel expenditures as charitable_contributions to home petitioner is not entitled to deduct any meal expenditures incurred as part of her claimed travel on behalf of home however we still must decide whether petitioner is entitled to deduct as a charitable_contribution meal expenditures unrelated to her travel expenditures a receipt from boudreaux’s cajun kitchen dated date for dollar_figure receipts from pappasito’s for dollar_figure dollar_figure and dollar_figure the dates on the receipts are illegible receipts from pappasito’s as follows date for dollar_figure date for dollar_figure date for dollar_figure and date for dollar_figure a receipt from pappasito’s dated date the amount on the receipt is partly illegible a receipt from brady’s landing for dollar_figure the date on the receipt is illegible receipts from brady’s landing as follows date for dollar_figure and date for dollar_figure 17according to petitioner’s itemized logs the receipts relate to the following dates date for dollar_figure date for dollar_figure and date for dollar_figure 18according to petitioner’s itemized logs the amount on the receipt is dollar_figure 19according to petitioner’s itemized logs the receipt relates to date receipts from sam’s club as follows date for dollar_figure and date for dollar_figure receipts from wal-mart as follows date for dollar_figure date for dollar_figure and date for dollar_figure a receipt from the dollar store for dollar_figure on which the date is illegible the receipt bears petitioner’s handwritten notation that she purchased candy for home according to petitioner’s itemized logs the receipt relates to date in addition petitioner introduced two illegible receipts according to petitioner’s itemized log both are attributable to board meeting expenses for dollar_figure on date and for dollar_figure on date although the above-described receipts document expenditures there is nothing about the receipts themselves that demonstrates that the expenditures were for home petitioner did not call any witnesses to testify regarding the board 20on a copy of the receipt petitioner indicated that she purchased particular items for herself and purchased other items for an end-of-school-year party for the literacy program on her itemized logs she included only dollar_figure the amount allegedly attributable to petitioner’s home-related expenses 21on a copy of the receipt petitioner indicated that she purchased particular items for herself and purchased other items for home on her itemized logs she included only dollar_figure the amounts attributable to her purported home-related expenses meetings or other activities she purportedly sponsored for home we are unable to find that the meal and entertainment expenditures were directly connected with and solely attributable to the rendition of services to home see van dusen v commissioner t c pincite accordingly petitioner is not entitled to a charitable_contribution_deduction for meal and entertainment_expenses she paid during f post office box rental in her itemized logs petitioner indicated that she paid dollar_figure on behalf of home to rent a post office box petitioner introduced a copy of a receipt showing that in date home paid dollar_figure to rent a post office box however petitioner failed to introduce any canceled checks or credit card statements to show that she personally paid the dollar_figure rental fee accordingly petitioner is not entitled to a charitable_contribution_deduction of dollar_figure for her purported payment of the post office box rental fee g conference fee in her itemized logs petitioner indicated that she paid dollar_figure to attend a conference on behalf of home petitioner introduced a copy of a mastercard statement showing a payment of dollar_figure to christian community de chicago il however petitioner did not introduce any credible_evidence regarding the relationship between the conference and home’s charitable mission petitioner deducted no other expenses related to her purported attendance at the conference and she did not include her attendance at the conference on her travel itinerary for we are unable to find that the conference fee was directly connected with and solely attributable to the rendition of services to home see id accordingly petitioner is not entitled to a charitable_contribution_deduction of dollar_figure for her purported conference fee expenditure h other materials in her itemized logs petitioner indicated that she purchased books and a cassette tape valued at dollar_figure and dollar_figure respectively in the course of contributing teaching services to home to substantiate the book purchase petitioner introduced a wal-mart shipment summary receipt dated date showing that she purchased books including teaching to change lives and the seven laws of the learner for dollar_figure to substantiate the cassette tape purchase petitioner introduced an order confirmation dated date showing that she purchased a uni verse of song cassette tape for dollar_figure the order confirmation shows that the tape was shipped to jennie bell petitioner’s mother petitioner introduced no credible_evidence to show that home acknowledged the contributions or used the items absent such evidence we are unable to find that the book and the cassette tape were directly connected with and solely attributable to the rendition of services to home see van dusen v commissioner t c pincite accordingly we find that petitioner is not entitled to a charitable_contribution_deduction of dollar_figure for her purchases of books and a cassette tape c conclusion we sustain respondent’s determination with respect to petitioner’s noncash charitable_contribution_deduction for iii sec_6662 penalty sec_6662 and b and authorizes the commissioner to impose a penalty on an underpayment_of_tax that is attributable to negligence or disregard of rules or regulations or any substantial_understatement_of_income_tax only one sec_6662 accuracy-related_penalty may be imposed with respect to any given portion of an underpayment even if that portion is attributable to more than one of the types of conduct listed in sec_6662 132_tc_161 aff’d 408_fedappx_908 6th cir see also sec_1_6662-2 income_tax regs the commissioner has the initial burden of producing evidence to support the applicability of a sec_6662 penalty sec_7491 to meet this burden the commissioner must come forward with sufficient evidence to show that it is appropriate to impose the penalty see higbee v commissioner t c pincite- if the commissioner satisfies this burden of production the burden of producing evidence shifts to the taxpayer who must demonstrate by a preponderance_of_the_evidence that he or she is not liable for the penalty either because the penalty does not apply or because the taxpayer qualifies for relief under sec_6664 id respondent contends that petitioner is liable for the sec_6662 accuracy- related penalty because the underpayment_of_tax is due to either a substantial_understatement_of_income_tax or negligence or disregard of the rules or regulations we turn first to respondent’s contention that the sec_6662 penalty should be imposed because the underpayment is attributable to petitioner’s substantial_understatement_of_income_tax for a taxpayer other than a c_corporation a substantial_understatement is any understatement that exceeds of the tax required to be shown on the return for the year or dollar_figure whichever is greater sec_6662 respondent has met the burden of production by showing that petitioner’s understatement of income_tax exceeded the greater of of the amount of tax required to be shown on the return or dollar_figure accordingly petitioner has the burden of producing sufficient evidence to prove that respondent’s penalty determination is incorrect see higbee v commissioner t c pincite a taxpayer may avoid the imposition of a sec_6662 penalty if she demonstrates that she had a reasonable basis for the underpayment and that she acted in good_faith with respect to the underpayment sec_6664 sec_1_6664-4 income_tax regs whether a taxpayer acted with reasonable_cause and in good_faith is determined on a case-by-case basis taking into account all relevant facts and circumstances including the taxpayer’s experience knowledge and education sec_1_6664-4 income_tax regs petitioner failed to introduce any evidence to show that she acted with reasonable_cause and in good_faith with respect to the underpayment despite petitioner’s expertise as a c p a and an accounting professor she failed to properly substantiate her claimed charitable_contributions and mischaracterized certain expenses as building materials on her form_8283 consequently we sustain respondent’s determination with respect to the sec_6662 accuracy-related_penalty because we conclude that petitioner is liable for the accuracy-related_penalty for her substantial_understatement we need not consider whether she is also liable for the sec_6662 penalty for negligence we have considered all other arguments made by the parties and to the extent not discussed above find those arguments to be irrelevant moot or without merit to reflect the foregoing decision will be entered for respondent
